 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOHN TURNER,                                            Case No.: 2:17-cv-02042-APG-CWH

 4           Plaintiff                                      Order Denying Pending Motions

 5 v.                                                            [ECF Nos. 64, 69, 73, 74]

 6 CLARK COUNTY DETENTION CENTER,
   et al.,
 7
           Defendants
 8

 9          Defendant Polo Towers moves to reopen this case in order to have plaintiff John Turner

10 declared a vexatious litigant. ECF No. 64. I see no need to do so at this time given that this case

11 is over. Thus, the motion (ECF No. 64) is denied without prejudice to Mr. Turner being

12 declared vexatious in this or any other case if he files frivolous papers or engages in improper

13 litigation tactics in the future.

14          Mr. Turner’s motion for relief from my order dismissing this case does not offer a

15 sufficient basis for me to reconsider or change my prior decision. Thus, his motion (ECF No.

16 69) is denied.

17          Mr. Turner’s motions to strike and for sanctions (ECF Nos. 73, 74) are denied as moot.

18          DATED this 21st day of April, 2019.

19

20
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
